    Case: 1:17-md-02804-DAP Doc #: 3185 Filed: 02/26/20 1 of 3. PageID #: 491879



                              UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF OHIO

                                        EASTERN DIVISION

In re National Prescription Opiate Litigation           )
                                                        )   MDL No. 2804
This document relates to:                               )
                                                        )   Case No. 17-md-2804
State of Idaho v. Endo Health Solutions, Inc.,          )
et al.                                                  )   Hon. Dan Aaron Polster
                                                        )

     STATE OF IDAHO’S OPPOSITION TO PLAINTIFFS’ AMENDED MOTION FOR
       ENTRY OF ORDER ESTABLISHING COMMON BENEFIT FUND (Doc. 3112)

        The State of Idaho is a plaintiff in this Multidistrict Litigation in the case captioned State

of Idaho v. Endo Health Solutions Inc., et al., a case originally filed in the United States District

Court for the District of Idaho that was subsequently transferred to this court by the Judicial

Panel on Multidistrict Litigation (“JPML”). See Doc. 5158 (JPML Conditional Transfer Order

106); Doc. 5281 (JPML Order Lifting Stay of Conditional Transfer Order 106).1 In that

capacity, and for the reasons set forth in the February 24, 2020, letter to this court from several

Attorneys General including Idaho’s (Doc. 3181) which is incorporated herein by reference, the




                             [Remainder of page intentionally left blank]




1
  The original case caption was State of Idaho v. Mallinckrodt plc, et al., No. 19-cv-0286 (D.Idaho) but
the JPML’s orders refer to it as State of Idaho v. Endo Health Solutions, Inc., et al.

                                                    1
    Case: 1:17-md-02804-DAP Doc #: 3185 Filed: 02/26/20 2 of 3. PageID #: 491880



State of Idaho opposes Plaintiffs’ Amended Motion for Entry of Order Establishing Common

Benefit Fund (Doc. 3112).2

         DATED: February 26, 2020

                                                        Respectfully submitted,

                                                        STATE OF IDAHO
                                                        OFFICE OF THE ATTORNEY GENERAL


                                                  BY:         /S/ W. Scott Zanzig
                                                        W. SCOTT ZANZIG
                                                        Deputy Attorney General

                                                        LAWRENCE G. WASDEN
                                                        Attorney General
                                                        State of Idaho

                                                        BRETT T. DELANGE
                                                        Division Chief
                                                        Consumer Protection Division

                                                        JANE E. HOCHBERG
                                                        W. SCOTT ZANZIG
                                                        Deputy Attorneys General
                                                        Idaho Office of the Attorney General
                                                        954 W. Jefferson Street, 2nd Floor
                                                        P.O. Box 83720
                                                        Boise, Idaho 83720-0010
                                                        Tel: 208.334.2400
                                                        Fax: 208.334.4151
                                                        brett.delange@ag.idaho.gov
                                                        jane.hochberg@ag.idaho.gov
                                                        scott.zanzig@ag.idaho.gov




2
 The State of Idaho filed a separate lawsuit in Idaho state court that is still pending there, State of Idaho v. Purdue
Pharma, L.P., et al., No. CV01-19-10061 (Idaho Dist. Ct., Ada County).

                                                            2
 Case: 1:17-md-02804-DAP Doc #: 3185 Filed: 02/26/20 3 of 3. PageID #: 491881



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of February, 2020, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system. Copies will be served upon
counsel of record by, and may be obtained through, the Court CM/ECF system.


                                                  /S/ W. Scott Zanzig
                                            W. SCOTT ZANZIG
                                            Deputy Attorney General




                                               3
